02/09/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs January 24, 2018

         STATE OF TENNESSEE v. LARRY SYLVESTER WOODS

                Appeal from the Criminal Court for Hamilton County
                       No. 293419 Barry A. Steelman, Judge


                            No. E2017-00999-CCA-R3-CD


The Defendant, Larry Sylvester Woods, appeals from the Hamilton County Criminal
Court’s revocation of probation for his Range I, two-year sentence for burglary of a
business, a Class D felony. See T.C.A. § 39-14-402 (2014). He contends that the trial
court erred in revoking his probation and ordering him to serve his sentence, rather than
ordering him to participate in a drug treatment program. We affirm the judgment of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Steven E. Smith, District Public Defender; Joseph Barlett (Jay) Underwood, Jr., Assistant
District Public Defender, for the appellant, Larry Sylvester Woods.

Herbert H. Slatery III, Attorney General and Reporter; Leslie E. Price, Senior Counsel;
M. Neal Pinkston, District Attorney General; Jason Demastus, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                       OPINION

       Pursuant to a guilty plea agreement, the Defendant was sentenced to probation on
December 16, 2014. On September 18, 2015, a violation warrant was issued and alleged
that the Defendant violated two rules of probation related to his having moved without
notifying his probation officer and to his failure to report to his probation officer. On
January 21, 2016, the trial court revoked the Defendant’s probation and ordered him to
serve six months in the workhouse before being returned to probation for the balance of
his sentence. A second violation warrant was issued on May 9, 2016. It alleged that after
the Defendant’s determinate release from confinement, he failed to report to his probation
officer. On July 11, 2016, the Defendant acknowledged he had violated the terms of
probation, and the court ordered a “Full Revocation,” although the record reflects that the
Defendant was returned to probation on August 20, 2016. On December 15, 2016, a third
violation warrant was issued, which is the subject of the present appeal. The warrant
alleged that the Defendant had not reported to his probation officer since attending an
orientation on August 31, 2016, and that the officer had been unable to locate the
Defendant at the Defendant’s reported residence. An addendum to the third violation
warrant was filed on March 10, 2017, which alleged additional violations in that the
Defendant had been convicted of criminal impersonation and evading arrest on January 5,
2017, and that he had failed to report his arrest. After the Defendant was taken into
custody and pursuant to the Defendant’s request, the court ordered an evaluation to
determine his eligibility for treatment at a Council for Alcohol and Drug Abuse Services
(CADAS) facility.

        At the April 17, 2017 revocation hearing, Christina Barnes, an employee of the
Department of Probation and Parole, testified that the Defendant reported to the probation
office twice after his determinate release in August 2016. Ms. Barnes said that a person
who was no longer employed by her office attempted a home visit for the Defendant at
the Defendant’s mother’s house after the Defendant’s August 26 and 31, 2016 reports to
the office. Ms. Barnes said that the Defendant’s mother had stated that she was unaware
of the Defendant’s whereabouts and that on this basis, a violation warrant was filed. Ms.
Barnes stated that the Defendant was charged in December with criminal impersonation
and evading arrest and that he pleaded guilty to these offenses on January 5, 2017.

       The thirty-nine-year-old Defendant testified that he had been incarcerated in the
Department of Correction for thirty-three days relative to the present case. He agreed
with Ms. Barnes’s account of his history of reporting since his release from the
Department of Correction. He said that he had no criminal history prior to 2010, when he
had been thirty-four or thirty-five years old. He said that his criminal history began when
he started to “hang out with the wrong crowd and partying” and that he began using
methamphetamine. He said that he had issues with methamphetamine but not with other
drugs and that he had never done anything to address his drug problem. He said that he
asked his attorney to help him obtain drug treatment and that he had undergone a
CADAS evaluation. A letter from a CADAS admissions counselor recommending the
Defendant for the adult intensive outpatient program was received as an exhibit. The
Defendant expressed his desire to participate in the CADAS program and said he thought
it would help him “get back on track.” The Defendant stated that before 2010, he had
been employed as a welder for two years and as a maintenance worker for fourteen years.
He said that he had been married for approximately twenty-two years. He said his wife
had tried to help him address his drug problem. He attributed his failure to report to his

                                            -2-
probation officer to his methamphetamine problem. He said he absconded after he
resumed using methamphetamine.

       Regarding his recent charges and convictions, the Defendant stated that a police
officer stopped him when the Defendant was riding a bicycle on the wrong side of the
road. The Defendant stated that because he knew he had outstanding warrants, he gave
the officer the Defendant’s brother’s name as his own and that he ran when the officer
searched and found the Defendant’s identification. The Defendant stated that the officer
used a Taser on him and hit the Defendant’s face with a flashlight.

        The Defendant testified that he sincerely wanted to address his drug habit. He said
he wanted to be a good father to his four daughters, who ranged in age from four months
to thirteen years. He stated that he “won’t let them down this round” if he were allowed
to remain on probation.

       The Defendant’s wife testified that she and the Defendant had been married for
nineteen years. She stated that the Defendant did not use drugs before 2010. She said
that before he began using drugs, the Defendant had been a dedicated and loving father
and husband. She said that she had tried to help the Defendant with his drug problem by
giving him ultimatums and by refusing to allow him to move in with her and their infant
unless he stopped using drugs but that he had never participated in a “formal program.”
She said that the Defendant had good family support and that his mother and uncle were
present in court. The Defendant’s wife stated that the Defendant had attempted to stop
using drugs and to stay away from “certain people” but that he had trouble because “[t]he
area that he stayed in was really a major problem.” She stated that their three older
children lived with her cousin. She said she had not had a home and a way to provide for
them but that she now had a home. She said the Defendant had no relationship with the
children in the past few years.

       The court found that the Defendant violated the terms of probation by absconding
and by committing new offenses. The trial court noted that the Defendant had received
multiple opportunities to serve his sentence on probation and that he had two prior
probation violations. The court noted that the original offense had been related to
methamphetamine. The court characterized as “debatable” whether the Defendant’s
daughters needed him, given the “condition that he has been in . . . since 2010.” The
court found that the Defendant had been aware of his problem but had not dealt with it.
The court found that the best interests of the Defendant, his family, and society were
served by the Defendant’s serving his sentence. The court stated that if the Defendant
wanted to participate in CADAS, he could do so after serving the sentence. The court
expressed its skepticism that the Defendant would be successful if afforded another

                                            -3-
opportunity to complete his sentence on probation. Thus, the court ordered the
Defendant to serve the remainder of his sentence. This appeal followed.

        Our supreme court has concluded that a trial court’s decision to revoke a
defendant’s probation “will not be disturbed on appeal unless . . . there has been an abuse
of discretion.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v.
Williamson, 619 S.W.2d 145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has
been established when the “record contains no substantial evidence to support the
conclusion of the trial judge that a violation of the conditions of probation has occurred.”
State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980); see State v. Shaffer, 45
S.W.3d 553, 554 (Tenn. 2001); State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978). When
a trial court finds by a preponderance of the evidence that a defendant has violated the
conditions of probation, the court “shall have the right . . . to revoke the probation.”
T.C.A. § 40-35-311(e)(1) (2014). After revoking a defendant’s probation, the trial court
may return a defendant to probation with modified conditions as necessary, extend the
period of probation by no more than two years, order a period of confinement, or order
the defendant’s sentence into execution as originally entered. Id. §§ 40-35-308(a), (c), -
310 (2014). “In probation revocation hearings, the credibility of witnesses is for the
determination of the trial judge.” Carver v. State, 570 S.W.2d 872, 875 (Tenn. Crim.
App. 1978) (citing Bledsoe v. State, 387 S.W.2d 811, 814 (Tenn. 1965)).

       The record reflects that the Defendant acknowledged his failure to report to his
probation officer, as well as the facts surrounding his recent convictions. Although he
professed a motivation to participate in drug treatment and to be a responsible parent to
his children, his criminal behavior spanned a period of years, and he had been afforded
two prior opportunities to serve the present sentence on probation.

        We conclude that the record supports the trial court’s finding that the Defendant
violated the conditions of his probation and that the court did not abuse its discretion by
revoking the Defendant’s probation. See T.C.A. § 40-35-311(e)(1). Once the court
revoked the Defendant’s probation, it had the authority to order the Defendant to serve
his sentence in confinement. See id. §§ 40-35-310. The Defendant is not entitled to
relief.

        In consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.


                                            _____________________________________
                                             ROBERT H. MONTGOMERY, JR., JUDGE

                                            -4-